 

Exhibit 10.2

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (“Agreement”) is made as of September 19, 2019, by and
between IDEAL POWER INC., a Delaware corporation (“Sublandlord”), and CE+T
Energy Solutions, Inc., a Delaware corporation (“Subtenant”).

 

RECITALS:

 

A.            Pursuant to that certain Lease Agreement dated March 24, 2014, as
amended by that certain Amendment No. 1 to Lease dated April 17, 2018
(collectively, “Prime Lease”), by and between AGELLAN COMMERCIAL REIT U.S. L.P.,
a Delaware limited partnership (“Landlord”), as landlord, and Sublandlord, as
tenant, Sublandlord leases certain office and laboratory space designated as
Suite 100 in the building located at 4120 Freidrich Lane, Austin, Texas 78744
(“Building”), the same being approximately 14,782 rentable square feet of space
more particularly illustrated on Exhibit “A” attached hereto and hereby made a
part hereof (the “Premises”); and

 

B.            Subject to the terms and conditions of this Agreement, Sublandlord
wishes to sublease the portion of the Premises illustrated on Exhibit “A”
attached hereto and hereby made a part hereof (the “Subleased Premises”) to
Subtenant, and Subtenant wishes to sublease the Subleaesed Premises from
Sublandlord.

 

NOW, THEREFORE, for and in consideration of the premises, the rents reserved
hereunder, and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

AGREEMENT:

 

1.            Subleased Premises. Sublandlord hereby subleases the Subleased
Premises to Subtenant, and Subtenant hereby subleases the Subleased Premises
from the Sublandlord, subject to the terms and conditions of this Agreement. The
attachment of floor plans of the Subleased Premises or any portions thereof as
exhibits to this Agreement does not constitute a representation or warranty by
Sublandlord that said floor plans are exact or correct, and Sublandlord makes no
representations or warranties with respect to the accuracy of the layout, square
footage or dimensions of the Subleased Premises, or any portion thereof, as
shown on said floor plans. Notwithstanding anything to the contrary herein, (a)
Sublandlord will have the right to continue to occupy and use the remainder of
the Premises which is not part of the Subleased Premises (the “Retained Space”)
and (b) Subtenant will share in common with Sublandlord that portion of the
Premises identified as a common area for Sublandlord and Subtenant (the “Common
Area”), each as illustrated on Exhibit “A” attached hereto and hereby made a
part hereof.

 

2.            Term of Sublease. The term of this Agreement (“Term”) shall
commence on the date last signed below, and shall expire on May 31, 2021 (the
“Term”), unless sooner terminated in accordance with the terms of this Agreement
or the Prime Lease. Sublandlord shall not be liable to Subtenant or any other
party for any delay or failure to vacate the Premises, or any failure of the
Landlord to deliver its approval in accordance with Section 11 of the Prime
Lease.

 

3.             Prime Lease.

 

a.                   Subtenant acknowledges that it has reviewed and is familiar
with all of the terms, covenants and conditions of the Prime Lease, a true and
correct copy of which is attached hereto as Exhibit “B” and hereby made a part
hereof. All of the terms, covenants and conditions of the Prime Lease are
incorporated herein and made a part hereof as if fully set forth herein.
Subtenant assumes and agrees to perform, observe, and comply with all of the
terms, covenants and conditions on Sublandlord’s part to be performed, observed
and complied with under the Prime Lease, as “Tenant” thereunder, except with
respect to the Retained Space. As between Sublandlord and Subtenant, in the
event of a conflict between the terms of the Prime Lease and the terms of this
Agreement, the terms of this Agreement will control.

 



1

 

 

b.                   This Agreement is expressly made subject to and subordinate
to all of the terms, covenants and conditions of the Prime Lease and to all
mortgages, deeds of trust, deeds to secure debt, leases and other documents to
which the Prime Lease is or may hereafter become subject or subordinate. This
subsection (b) shall be self-operative. Subtenant shall, within ten (10) days
after request from Sublandlord, execute and deliver to Sublandlord such
certificates and other instruments as Sublandlord may reasonably request to
confirm such subordination.

 

c.                   Nothing contained in this Agreement shall be construed to
create privity of estate or of contract between Subtenant and Landlord.
Subtenant shall in no case have any rights in respect of the Subleased Premises
and Common Area greater than Sublandlord’s rights under the Prime Lease as it
relates to the Subleased Premises and Common Area.

 

d.                   Subtenant agrees that Sublandlord shall not be required to
perform any of the covenants and obligations of Landlord under the Prime Lease.
This is a sublease and Landlord shall continue to be obligated to perform the
obligations of Landlord under the Prime Lease. In no event shall Sublandlord be
liable for the non-performance of any obligation of the Landlord under the Prime
Lease. Subtenant understands that the supplying of heat, light, water, air
conditioning, electricity and other utilities, janitorial, cleaning and window
washing, the provision of any other services, the construction or replacement of
any improvements, and building maintenance and repair are the obligations of
Landlord and that Sublandlord has no control with respect to the same, shall
have no responsibility in connection therewith, and shall not be liable in any
way with respect to the failure of or interference with any of such services or
facilities. Sublandlord, at Subtenant’s sole cost and expense, shall send such
notices to (but shall not be obligated to file suit against) Landlord as
Subtenant may reasonably require to secure Landlord’s performance under the
Prime Lease; provided, however, Sublandlord shall not be required to send any
notice that Sublandlord reasonably determines would expose Sublandlord to any
cost or liability. If, however, Sublandlord shall at Subtenant’s direction
commence any proceeding or take any other action to enforce the obligations of
Landlord insofar as such obligations relate to the Subleased Premises or Common
Area, or if Subtenant takes any such action pursuant to this Section or if
Subtenant delivers or receives any notice or communication under this Agreement,
Subtenant agrees to indemnify, defend (with legal counsel acceptable to
Sublandlord), and hold harmless Sublandlord from and against any liabilities,
costs or expenses (including reasonable attorneys’ fees) which Sublandlord may
incur in connection therewith or by reason thereof.

 

4.             Occupancy.

 

a.                   Subtenant shall use and occupy the Subleased Premises
solely for general office and laboratory purposes. Subtenant covenants that it
shall operate and conduct its business in the Subleased Premises and Common Area
in a manner that will not interfere with Sublandlord’s use of the Retained Space
and Common Area.

 



2

 

 

b.                   Subtenant covenants that it will occupy the Subleased
Premises and Common Area in accordance with the terms of the Prime Lease and
will not take any action or allow any of its employees, agents or contractors to
take any action that would create a default by Sublandlord under any provision
of the Prime Lease, or any of the Rules and Regulations (as defined in the Prime
Lease) from time to time applicable to the Premises, or render Sublandlord
liable for any loss, cost, damage or liability in connection with any provision
of the Prime Lease. Subtenant further covenants and agrees to indemnify, defend
and hold Sublandlord harmless from and against any loss, cost (including, but
not limited to, any legal expenses, fees and costs incurred by counsel selected
by Sublandlord), expense, lien, claim or liability arising out of, by reason of,
or resulting from, Subtenant’s failure to perform or observe any of the terms
and conditions of the Prime Lease. Any other provision in this Agreement to the
contrary notwithstanding, Subtenant shall pay to Sublandlord as additional rent
hereunder any and all sums which Sublandlord may be required to pay the Landlord
arising out of, by reason of, or resulting from Subtenant’s failure to perform
or observe one of more of the terms and conditions of the Prime Lease.

 

c.                   If any Default or Event of Default described in the Prime
Lease shall occur, including, but not limited to, Section 18 of the Prime Lease,
as a result of an act or omission of Subtenant (but specifically excluding any
acts or omissions of Sublandlord with respect to the Retained Space), or if
Subtenant shall default in the payment of rent or additional rent hereunder or
in the performance or observance of any of the terms, covenants and conditions
of this Agreement or of the Prime Lease on the part of Subtenant to be performed
or observed beyond all applicable notice and cure periods, Sublandlord shall be
entitled to exercise any and all remedies available at law or in equity and/or
any or all of the rights and remedies reserved by Landlord in the Prime Lease,
including but not limited to those rights and remedies provided by Section 19 of
the Prime Lease, which Sections are hereby incorporated herein by reference as
if fully set forth herein and as if Sublandlord were the “Landlord” and
Subtenant were the “Tenant.”

 

d.                   If Subtenant shall default in the performance of any of its
obligations hereunder beyond all applicable notice and cure periods, Sublandlord
at its option may perform such obligations and, if necessary, enter the
Subleased Premises for such purpose. Subtenant shall pay to Sublandlord, upon
demand, the amount of all costs and expenses reasonably incurred by Sublandlord
in the performance of any such obligations. Any action taken by Sublandlord
pursuant to this Section shall not constitute a waiver of any of Sublandlord’s
other rights and remedies hereunder.

 

5.             Rent; Security Deposit.

 

a.                   Subtenant shall pay to Sublandlord (or at the direction of
Sublandlord and Landlord provided to Subtenant in writing, Subtenant shall pay
directly to Landlord) all Rent and other sums that become due and payable under
the Prime Lease with respect to the Subleased Premises. Subtenant will be
allocated seventy-five percent (75%) of all Base Rent, Operating Costs and
Additional Rent due and payable under the Prime Lease, which regular
installments monthly installments of rent shall be paid on or before two (2)
business days prior to the date such Rent is due and payable under the Prime
Lease.

 

b.                   Subtenant will be solely responsible for the cost of any
maintenance or repair costs related to the Subleased Premises, and will be
allocated seventy-five percent (75%) of any such costs incurred in the Common
Area; provided, however, Subtenant shall be responsible for the entirety of any
maintenance or repair costs arising from the negligence or misconduct of
Subtenant, its employees or guests in the Common Area. Subtenant will be
allocated seventy-five percent (75%) of any additional charges of the Premises,
including, without limitation, those charges listed on Exhibit “C” attached
hereto. All exceptions to the seventy-five (75%) allocation of additional
charges are also listed on Exhibit “C”. All such Rent or additional charges, as
applicable, shall be due and payable upon the earlier of (i) two (2) business
days prior to the date such Rent is due and payable under the Prime Lease, or
(ii) within ten (10) days following written demand from Sublandlord.

 



3

 

 

c.                   Subtenant shall also pay to Sublandlord, upon ten (10) days
prior written notice, as additional rent all other additional rent and charges
payable by Sublandlord to Landlord under the terms of the Prime Lease by reason
of the acts or omissions of Subtenant or relating to the Subleased Premises and
Common Area (but specifically excluding the Retained Space).

 

d.                   All rent shall be payable without demand, and without
deduction, offset, counterclaim or setoff in immediately available United States
funds. The obligation to pay rent shall be independent of Sublandlord’s
obligations hereunder and shall survive the termination of this Sublease. If the
term commences on a day other than the first day of a calendar month, rent for
such fractional monthly period shall be prorated. All rent shall be paid at the
office of Sublandlord or at such other place as Sublandlord may designate.

 

e.                   One (1) business day following the date the Sublandlord and
Subtenant fully execute this Agreement, Subtenant shall deposit with Sublandlord
a security deposit equal to the sum of $13,440.00, which is equal to 75% of the
security deposit previously provided to the Landlord by the Sublandlord. If
Subtenant defaults hereunder, then Sublandlord may, without prejudice to
Sublandlord’s other remedies, apply part or all of the Security Deposit to cure
Subtenant’s default. If Sublandlord so uses part or all of the Security Deposit,
Subtenant shall, within ten (10) days after written demand, pay Sublandlord the
amount necessary to restore the Security Deposit to its original amount.
Sublandlord shall not be required to pay any interest on said Security Deposit,
and Sublandlord may commingle the Security Deposit with other funds. If
Sublandlord assigns its interest in the Prime Lease, the Security Deposit shall
be transferred to the transferee and Sublandlord shall be relieved of any
further liability in relation to the Security Deposit. Upon the termination of
this Agreement, Sublandlord may use the Security Deposit to cure any defaults of
Subtenant or to reimburse Sublandlord for expenses of repairing, restoring or
cleaning the Subleased Premises. In the event all or any portion of the Security
Deposit remains after paying for such items, the remaining amount shall be
returned to Subtenant.

 

6.             Insurance; Waivers.

 

a.                   During the term of this Agreement, Subtenant shall maintain
commercial general liability insurance, physical damage insurance, comprehensive
automobile insurance, builders all risk insurance, and all other insurance
Landlord and Sublandlord may reasonably require, all in accordance with the
terms, conditions and provisions of the Prime Lease. Subtenant shall name
Sublandlord (and such other entities as are required by Landlord and of which
Subtenant has received prior notice) as an additional insured on each such
insurance policy and shall provide Sublandlord with certificates of insurance
certifying said coverage prior to taking possession of the Subleased Premises,
all in accordance with the insurance provision of the Prime Lease.

 

b.                   Whether the loss or damage is due to the negligence of
either Sublandlord or Subtenant, their agents or employees, or any other cause,
Sublandlord and Subtenant do each hereby release and relieve the other, their
agents, and their employees from responsibility for, and waive their entire
claim of recovery for, any loss or damage to the real or personal property of
either located anywhere in the Building, to the extent that such loss or damage
arises out of or is incident to the occurrence of any of the perils which are
actually covered by their respective insurance policies in effect at such time
or which were required to be in effect at such time by the terms of this
Agreement. Each party shall use efforts to cause its insurance carriers to
consent to the foregoing waiver of rights of subrogation against the other
party. Notwithstanding the foregoing, no such release shall be effective unless
the aforesaid insurance policy or policies shall expressly permit such a release
or contain a waiver of the carrier’s right to be subrogated. In the event that
any insurance carrier denies its consent to the foregoing waiver of rights of
subrogation, the affected party shall promptly advise the other party hereto.

 



4

 

 

7.             Late Payments; Security Deposit. Other remedies for nonpayment of
rent notwithstanding, if rent hereunder is not received by Sublandlord within
five (5) days the date the same is due, a late payment charge of five percent
(5%) of such past due amount shall become due and payable in addition to such
amounts owed under this Agreement to compensate Sublandlord for the additional
overhead and administrative costs incurred as a result thereof. Sublandlord and
Subtenant agree that such late charge is intended to compensate Sublandlord for
additional administrative charges and other damages incurred by Sublandlord on
account of such late payment and not as a penalty. Sublandlord and Subtenant
agree that the actual damages to be suffered by Sublandlord in such event shall
be difficult, if not impossible to ascertain, and that such late charge is a
reasonable estimate of such charges and damages.

 

8.             Sublandlord’s Improvements. Subtenant acknowledges and agrees
that it is leasing the Subleased Premises on an “AS-IS, WHERE IS” basis, without
any representations or warranties of any kind. However, no furniture or personal
property belonging to Sublandlord shall be included in the property leased to
Subtenant. Subtenant shall not make any alterations, modifications or
improvements to the Subleased Premises or Common Area without Sublandlord’s
written consent. All alterations, decorations, installations, additions or
improvements in or to the Subleased Premises or Common Area shall be made in a
good, workmanlike and lien-free manner at Subtenant’s sole cost and expense and
shall comply with all of the terms and conditions of the Prime Lease. At the
request of Sublandlord, any such alterations, decorations, installations,
additions or improvements made by Subtenant shall be removed by the Subtenant
upon the termination of this Agreement, and Subtenant shall restore the
Subleased Premises to its condition at the time possession thereof was delivered
to Subtenant, ordinary wear and tear excepted, at Subtenant’s cost and expense.
Subtenant, at Subtenant’s sole cost and expense, shall cause the Subleased
Premises to be in the condition required under the Prime Lease when returned to
Sublandlord at the expiration or earlier termination of the Agreement.

 

9.             Maintenance; Casualty or Eminent Domain.

 

a.                   During the Term and at Subtenant’s sole cost, Subtenant
shall keep and maintain the Premises and any fixtures, facilities and equipment
contained thereon, in good condition and repair and otherwise in compliance with
this Agreement, the Prime Lease and all applicable laws, ordinances, codes,
rules and regulations.

 

b.                   The effect of a partial or total destruction of the
Premises by fire or other casualty and the effect of taking all or any part of
the Premises for any public or quasi-public use by virtue of the exercise of the
power of eminent domain, or by private purchase in lieu thereof, shall be
subject to and governed by Section 13 of the Prime Lease, respectively. If the
Prime Lease would require Sublandlord to perform any repairs or restoration,
Subtenant (and not Sublandlord) shall be responsible for all such repairs and
restoration to the Premises. Without limiting the generality of the foregoing,
in the event that the Prime Lease is terminated pursuant to either of said
sections, this Agreement shall terminate contemporaneously therewith. As between
Sublandlord and Landlord, nothing herein releases any of Sublandlord’s
obligations to Landlord to perform any restoration that may be Sublandlord’s
obligation to perform under the Prime Lease. However, as between Sublandlord and
Subtenant, Subtenant acknowledges that Subtenant shall be responsible for
performing those obligations, if any.

 



5

 

 

10.           No Assignment or Subletting. Subtenant, for itself, its successors
and assigns, expressly covenants that it shall not assign, mortgage or encumber
this Agreement, nor sublet, nor suffer or permit the Subleased Premises or any
part thereof to be used by others, without the prior written consent of
Sublandlord and the Landlord in each instance. If this Agreement is assigned, or
if the Subleased Premises or any part thereof is sublet or occupied by any
person, firm or corporation other than Subtenant, with the consent of
Sublandlord and the Landlord, Sublandlord may, after default by Subtenant,
collect rent from the assignee, subtenant or occupant and apply the net amount
collected to the rent and additional rent, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Subtenant from the future performance by it of the covenants on the part of it
herein contained. The consent by Sublandlord and the Landlord to an assignment
or a subletting shall not in any way be construed to relieve Subtenant from
obtaining the express consent in writing of Sublandlord to any further
assignment or subletting. If Sublandlord is required to pay Landlord any sum in
connection with any requested consent, subtenant shall be responsible for paying
such sum on behalf of Sublandlord. Nothing in this Section shall be deemed to
limit any of the restrictions set forth in Section 15 of the Prime Lease, but
shall be deemed to be restrictions in addition to those set forth in the Prime
Lease.

 

11.           Sublandlord. The term “Sublandlord” as used in this Agreement
means only the tenant under the Prime Lease at the time in question, so that if
the Prime Lease shall be assigned, such assignor shall be thereupon released and
discharged from all covenants, conditions and agreements of Sublandlord
hereunder, but such covenants, conditions and agreements shall be binding upon
each successor assignee until thereafter assigned.

 

12.           Indemnity. Subtenant shall indemnify, defend (with legal counsel
acceptable to Sublandlord), and hold harmless Sublandlord, its direct and
indirect subsidiaries and affiliates and its respective officers, directors,
shareholders and employees (individually and collectively, “Sublandlord
Indemnitee”) against and save them harmless from and against all claims, losses,
costs, damages, expenses and liabilities, including, without limitation,
reasonable attorneys’ fees and disbursements, which Sublandlord Indemnitee may
incur or pay out (including, without limitation, to Landlord) by reason of (i)
any accidents, damages or injuries to persons or property occurring by reason of
or directly related to Subtenant’s (or Subtenant’s officers’, partners’,
employees’, agents’, customers’ and/or invitees’) use or occupancy of the
Subleased Premises or Common Area, and occurring in, on or about the Subleased
Premises, Common Area or the Building (except to the extent the same shall have
been caused by Sublandlord’s gross negligence or maliciously wrongful act), (ii)
any default hereunder on Subtenant’s part, (iii) any work done by Subtenant
after the date hereof in or to the Subleased Premises or Common Area, except if
done by Sublandlord, (iv) any negligent or willful act or omission on the part
of Subtenant and/or its officers, partners, employees, agents, customers and/or
invitees, or any person claiming through or under Subtenant, either prior to,
during or after the term of this Agreement, (v) actions taken by Sublandlord at
Subtenant’s request pursuant to Section 3, or (vi) any holding over by Subtenant
in the Subleased Premises or Common Area beyond the expiration or sooner
termination of this Agreement, including any such liability with respect to the
entire Prime Lease arising out of such holding over by Subtenant. Such
obligation shall not be construed to negate, abridge or otherwise reduce any
other right or obligation of indemnity that would otherwise exist as to
Subtenant and the indemnification obligations under this Section and shall not
be limited in any way by restriction on the amount or type of damages,
compensation or benefits payable by or for Subtenant under any worker’s
compensation acts, disability benefit acts or other employee benefit acts.
Subject to the waiver of subrogation provisions of this Agreement, if any action
or proceeding shall be brought against Sublandlord Indemnitee by reason of any
such claim as to which Subtenant is obligated to indemnify Sublandlord,
Subtenant, upon notice from Sublandlord Indemnitee at Subtenant’s expense, shall
resist and defend such action or proceeding and employ counsel satisfactory to
Sublandlord Indemnitee in Sublandlord Indemnitee’s reasonable discretion.
Notwithstanding the foregoing, Sublandlord Indemnitee may retain its own
attorneys to participate or assist in defending any claim, action or proceeding
involving potential liability of $1,000,000 or more, and Subtenant shall pay the
reasonable fees and disbursements of such attorney. Subtenant shall pay to
Sublandlord within thirty (30) business days after demand all sums which may be
owing to Sublandlord by reason of this Section. Subtenant’s obligations under
this Section shall survive the expiration of this Agreement. Sublandlord shall
indemnify, defend (with legal counsel selected by Subtenant), and hold harmless
Subtenant from and against all losses, costs, damages, expenses and liabilities,
including, without limitation, reasonable attorneys’ fees and disbursements,
which Subtenant may incur or pay out (including, without limitation, to
Landlord) by reason of any breach or default hereunder or under the Prime Lease
on Sublandlord’s part.

 



6

 

 

13.           Broker’s Commission. Subtenant represents to Sublandlord that
Subtenant has not dealt with any brokers, finders or other parties who may claim
a commission in connection with this Agreement. Sublandlord agrees to indemnify
Subtenant and hold Subtenant harmless from and against the claims of any broker
or agent claiming to have dealt with Sublandlord. Subtenant agrees to indemnify
Sublandlord and hold Sublandlord harmless from and against any and all claims of
any broker or agent claiming to have dealt with Subtenant.

 

14.           Conditions to Agreement of Sublease. This Agreement is expressly
contingent upon the consent of the Landlord to the transaction contemplated
hereby.

 

15.           Notices.

 

a.                   Any and all notices which are or may be required to be
given pursuant to the terms of this Agreement shall be in writing and shall be
sent by registered or certified mail, return receipt requested, or hand
delivered to the parties hereto at the respective addresses set forth below and
shall be effective upon receipt of hand delivery or upon mailing if sent by
registered or certified mail.

 

 

Sublandlord: Ideal Power Inc.   Attention: Chief Financial Officer   4120
Freidrich Lane, Suite 100   Austin, TX 78744     Subtenant: CE+T Energy
Solutions, Inc.   Attention: Mario Barbaresso   4120 Freidrich Lane, Suite 100  
Austin, TX 78744

 

b.                   Sublandlord and Subtenant agree to promptly furnish the
other any notices or demands that either receives relating to the Prime Lease.
Either party shall be entitled to change such address on written notice to the
other.

 

c.                   The time limits provided in the Prime Lease for the giving
of notices, making demands, performance of any act, condition or covenant, or
the exercise of any right, remedy or option, are changed, for the purposes of
determining the deadlines for Subtenant and Sublandlord to perform their
obligations under this Agreement that are incorporated into this Agreement from
the Prime Lease, by lengthening or shortening the same in each instance by
one-half, but in any event at least three (3) days, as appropriate, so that
notices may be given, demands made, or any act, condition or covenant performed,
or any right, remedy or option hereunder exercised, by Sublandlord or Subtenant,
as the case may be, within the time limit relating thereto contained in the
Prime Lease and, if notice is required, measured from the earlier of the date on
which notice is given to Subtenant by any of Sublandlord or Landlord. Subtenant
and Sublandlord shall promptly deliver to each other copies of all material
notices, requests or demands which relate to the Subleased Premises or the use
or occupancy thereof promptly after receipt of same from Landlord.

 



7

 

 

16.           Binding Effect. The covenants, conditions and agreements contained
herein shall be binding upon and inure to the benefit of Sublandlord and
Subtenant and their respective successors and assigns, as permitted hereby.

 

17.           Governing Law. This Agreement is entered into in the State of
Texas, and its validity and interpretation shall be constructed in accordance
with the laws of that state.

 

18.           Waiver of Breach. Failure of Sublandlord to declare an event of
default or default hereunder immediately upon its occurrence, or delay in taking
any action in connection with such a default or event of default, shall not
constitute a waiver of such a default or event of default, but Sublandlord shall
have the right to declare the default or event of default at any time and take
such action as authorized by law or under this Agreement. Acceptance by
Sublandlord of any rent after it has become due, or acceptance of less than the
full amount due, shall not constitute or be construed as a waiver of any of
Sublandlord’s rights and remedies hereunder, nor excuse any delay or partial
payment upon any subsequent occasion.

 

19.           No Estate. This Agreement shall create the relationship of
landlord and tenant only between Sublandlord and Subtenant and no estate shall
pass out of Sublandlord. Subtenant shall have only usufruct, not subject to levy
and sale and not assignable in full or in part by Subtenant except as provided
herein.

 

20.           Holding Over. If Subtenant remains in possession after expiration
or termination of the term of this Agreement, with or without Sublandlord’s or
Landlord’s written consent, Subtenant shall become a tenant-at-sufferance, and
there shall be no renewal of this Agreement by operation of law. During the
period of such holding over, all provisions of this Agreement shall be and
remain in effect except that the monthly rental due hereunder shall be equal to
125% of all amounts owed by Sublandlord to the Landlord under the Prime Lease on
account of such holding over, including without limitation any damages claimed
by the Landlord or any other party. The inclusion of the preceding sentence in
this Agreement shall not be construed as Sublandlord’s consent to Subtenant
holding over. Nothing in this Section shall be deemed to limit any of the
restrictions set forth in Section 22 of the Prime Lease, but shall be deemed to
be restrictions in addition to those set forth in the Prime Lease.

 

21.           Time of Essence. Time is of the essence in this Agreement.

 

22.           Miscellaneous. Subtenant shall pay and be liable for all rental,
sales and use taxes, and other similar taxes, if any, levied or imposed by any
city, state, county or other governmental authority. Such payments shall be paid
concurrently with the payment of rental or other sum due hereunder upon which
the tax is based. The content of each and every exhibit which is referenced in
this Agreement is incorporated into this Agreement as fully as if set forth in
the body of this Agreement. This Agreement contains the entire agreement of the
parties hereto as to the Subleased Premises and Common Area, and no
representations, inducements, promises or agreements, oral or otherwise, between
the parties, not embodied herein, shall be of any force or effect. If any term,
covenant or condition of this Agreement or the application thereof to any
person, entity or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term,
covenant or condition to persons, entities or circumstances other than those
which or to which used may be held invalid or unenforceable, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law. The circulation
of one or more drafts of this Agreement shall not constitute a reservation of
the Subleased Premises or an offer to lease the Subleased Premises to Subtenant.
Neither party shall be bound hereunder until such time as both parties have
signed this Sublease.

 

[signature page to follow]

 



8

 

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this Agreement to be
executed by their duly authorized officers and have caused their corporate seals
to be affixed all as of the day and year first written above.

 

SUBLANDLORD:   SUBTENANT:      

IDEAL POWER INC.,

a Delaware corporation

 

CE+T ENERGY SOLUTIONS, INC.,

a Delaware corporation

      By: /s/ Lon E. Bell   By: /s/ Mario Barbaresso Name:    Lon E. Bell  
Name:    Mario Barbaresso Title: CEO / President   Title: CEO / President

 

Exhibit & Schedule List

 

Exhibit “A” – Illustration of Premises, Subleased Premises and Common Area

Exhibit “B” – Copy of Prime Lease, as Amended

Exhibit “C” – Additional Charges

 



9

 

 

Exhibit A

 

[attached]

 



10

 

 

Exhibit B

 

[attached]

 



11

 

 

Exhibit C – Additional Charges

 

·Utilities – electricity and gas ·Phone and internet ·Shredding service ·Water
cooler service ·Pest control ·Cleaning ·Bathroom and breakroom supplies ·Trash
and recycling ·Security monitoring ·HVAC ·Miscellaneous repairs / purchases for
Common Areas

 

Exceptions to seventy-five percent (75%) allocation include the following:

 

·Copier leases will be charged at fifty percent (50%) of actual cost

 



12

 

